In an action, inter alia, to rescind a separation agreement, the plaintiff appeals from an order of the Supreme Court, Rockland County (Weiner, J), entered June 26, 2003, which granted the defendant’s motion for summary judgment dismissing the complaint and denied her cross motion to disqualify the defendant’s counsel.
Ordered that the order is affirmed, with costs.
Judicial review of separation agreements is to be exercised sparingly, with a goal of encouraging parties to settle their differences on their own (cf. Christian v Christian, 42 NY2d 63, 71-72 [1977]). A party seeking to set aside a separation agreement which is fair on its face must prove fraud, duress, overreaching, or that the agreement is unconscionable (see Wilson v Neppell, 253 AD2d 493, 494 [1998]; Abrams v Abrams, 240 AD2d 445, 446 [1997]; cf. Christian v Christian, supra at 72). The defendant made a prima facie showing that the plaintiff was not entitled to set aside the separation agreement (see Strangolagalli v Strangolagalli, 295 AD2d 338 [2002]). In opposition, the plaintiff failed to demonstrate the existence of a triable issue of fact. Accordingly, summary judgment was properly awarded to the defendant.
In light of the foregoing, the plaintiffs remaining contention need not be addressed. Ritter, J.P., S. Miller, H. Miller and Crane, JJ., concur.